
	

115 S2710 IS: Protecting Moms and Infants Act
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2710
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2018
			Mr. McConnell (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve treatment and early interventions for pregnant and postpartum women and infants affected
			 by substance use disorder.
	
	
		1.Short title
 This Act may be cited as the Protecting Moms and Infants Act.
		2.Improving treatment for pregnant and postpartum women
			(a)Report
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this subsection as the Secretary) shall submit to the appropriate committees of Congress and make available to the public on the internet website of the Department of Health and Human Services a report regarding the implementation of the recommendations in the strategy relating to prenatal opioid use, including neonatal abstinence syndrome, developed pursuant to section 2 of the Protecting Our Infants Act of 2015 (Public Law 114–91). Such report shall include—
 (A)an update on the implementation of the recommendations in the strategy, including information regarding the agencies involved in the implementation; and
 (B)information on additional funding or authority the Secretary requires, if any, to implement the strategy, which may include authorities needed to coordinate implementation of such strategy across the Department of Health and Human Services.
 (2)Periodic updatesThe Secretary shall periodically update the report under paragraph (1). (b)Residential treatment programs for pregnant and postpartum womenSection 508(s) of the Public Health Service Act (42 U.S.C. 290bb–1(s)) is amended by striking $16,900,000 for each of fiscal years 2017 through 2021 and inserting $29,931,000 for each of fiscal years 2019 through 2023.
			3.Early interventions for pregnant women and infants
 (a)Development of educational materials by Center for Substance Abuse PreventionSection 515(b) of the Public Health Service Act (42 U.S.C. 290bb–21(b)) is amended— (1)in paragraph (13), by striking and at the end;
 (2)in paragraph (14), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (15)in cooperation with relevant stakeholders and the Director of the Centers for Disease Control and Prevention, develop educational materials for clinicians to use with pregnant women for shared decisionmaking regarding pain management during pregnancy..
 (b)Guidelines and recommendations by Center for Substance Abuse TreatmentSection 507(b) of the Public Health Service Act (42 U.S.C. 290bb(b)) is amended— (1)in paragraph (13), by striking and at the end;
 (2)in paragraph (14), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (15)in cooperation with the Secretary, implement and disseminate, as appropriate, the recommendations in the report entitled Protecting Our Infants Act: Final Strategy issued by the Department of Health and Human Services in 2017; and.
 (c)Support of partnerships by Center for Substance Abuse TreatmentSection 507(b) of the Public Health Service Act (42 U.S.C. 290bb(b)), as amended by subsection (b), is further amended by adding at the end the following:
				
 (16)in cooperation with relevant stakeholders, support public-private partnerships to assist with education about, and support with respect to, substance use disorder for pregnant women and health care providers who treat pregnant women and babies..
			
